Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 12/10/21 has been entered.
Claims 1-10 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding claims 7-10, the terms “processing/receiving units” are interpreted as processors/receivers, respectively [fig. 8, 10].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11178636. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader versions of the ‘636 claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, claim 1 recites “another terminal device”, followed by “a second terminal device”, which would appear to be the same device per the drawings and with reference to claim 7. Additionally, claim 7 initially recites “the first/second terminal device” (i.e., improper antecedent basis), followed by “a second terminal device” (i.e., also improper antecedent basis). Examiner assumes there are two terminal devices (i.e., first and second), as shown in the drawings. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbrunn (US 20110199950 A1, cited by applicant of record) in view of Baghel (US 20150208332 A1, cited by applicant of record).

Regarding claims 1 and 7, Klingenbrunn discloses a system information transmission method [fig. 2-4], comprising:
determining, by a first terminal device, an on duration of the first terminal device, wherein the on duration of the first terminal device is a time in which the first terminal device is capable of receiving a message sent by another device [fig. 2 “Read and cache system info of non-serving system(s)”]; and
receiving, by the first terminal device during the on duration of the first terminal device, system information sent by the other device [fig. 2 “Read and cache system info of non-serving system(s)”].
Although Klingenbrunn discloses determining/receiving system info of another device, as discussed above, Klingenbrunn does not explicitly disclose second terminal device. However, these concepts are well known as disclosed by Baghel.
In the same field of endeavor, Baghel discloses:
second terminal device [fig. 4A no. 415].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klingenbrunn with Baghel. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of facilitating D2D communication with other terminals in range [Baghel par. 0006].
Regarding claim 7, Klingenbrunn discloses an information transmission apparatus [fig. 9], comprising: a processing unit [fig. 9 no. 940, 980] and a receiving unit [fig. 9 no. 932, 954].

Regarding claim 2, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn further discloses:
wherein the on duration of the first terminal device is a paging occasion of the first terminal device [fig. 3 “Read paging channel of serving system and system info of non-serving system”, par. 0043].

Regarding claims 3 and 8, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn and Baghel further disclose wherein the receiving, by the first terminal device during the on duration of the first terminal device, of the system information sent by a second terminal device [Klingenbrunn and Baghel, as discussed above] comprises:
receiving, by the first terminal device on the paging occasion of the first terminal device, the system information sent by the second terminal device at least one time by using a resource in a sending resource pool, wherein the sending resource pool is configured or preconfigured by a network device by using a broadcast message; or
receiving, by the first terminal device on the paging occasion of the first terminal device, the system information sent by the second terminal device [Baghel, as discussed above] at least one time [Klingenbrunn fig. 3 “Read paging channel of serving system and system info of non-serving system”, par. 0043] by using a dedicated resource, wherein the dedicated resource is configured by a network device for the second terminal device (Peer discovery messages sent to the terminal devices indicate the dedicated/assigned resources to use [Baghel fig. 4A no. 405, 410, par. 0065-67]).

Regarding claims 4 and 9, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Baghel further discloses:
wherein the system information is carried in a radio resource control (RRC) message that is sent by a network device and the RRC message [par. 0062] is forwarded by the second terminal device (The system info messages are forwarded by the other terminals [par. 0099]).

Regarding claims 5 and 10, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn and Baghel further disclose wherein before the receiving, by the first terminal device, of the system information sent by a second terminal device [Klingenbrunn and Baghel, as discussed above], the method further comprises:
receiving, by the first terminal device, indication information sent by the second terminal device [Baghel, as discussed above], wherein the indication information is used to indicate that the system information changes [Klingenbrunn par. 0048-49, where the UE then receives the new parameters after the change notice].

Regarding claim 6, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn and Baghel further disclose:
wherein the system information is system information required by the first terminal device, and the system information required by the first terminal device is a part or all of system information delivered by a network device of a camped-on cell or a serving cell [Klingenbrunn par. 0048-49] of the second terminal device [Baghel, as discussed above]; and
the system information required by the first terminal device comprises: 
changed system information in the system information required by the first terminal device [Klingenbrunn par. 0048-49] or all system information required by the first terminal device [Klingenbrunn fig. 2-4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419